Citation Nr: 1508016	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  13-00 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration Scheduling Office in St. Louis, Missouri


THE ISSUE

Entitlement to burial in a Department of Veterans Affairs national cemetery.


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The service member had active service in the United States Army from October 1986 to July 1987.  The Appellant, her significant other, reports that the service member died in October 2012.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision of the Department of Veterans Affairs (VA) National Cemetery Administration.


FINDINGS OF FACT

1.  The former service member was released from active service under honorable conditions due to unsatisfactory performance; she did not complete a continuous period of active duty of at least 24 months, nor did she complete her first full term of military service.

2.  The former service member was not service-connected for any disabilities nor did she have any service-connection claims pending at the time of her death.

3.  The former service member is not eligible for burial in a VA national cemetery.


CONCLUSION OF LAW

The criteria for basic eligibility for burial of the former service member's remains in a VA national cemetery have not been met.  10 U.S.C.A. §§ 1171, 1173 (West 2014); 38 U.S.C.A. §§ 2402, 5303A (West 2014); 38 C.F.R. §§ 101, 3.12a, 38.620 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Initially, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

As will be explained, the claim lacks legal merit.  Thus, as the law, and not the facts, is dispositive of the claim, the specific duties to notify and assist imposed by VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

Analysis 

The pertinent military records show that the former service member enlisted in the United States Army under a four-year enlistment contract.  She entered active duty in October 1986.  In an undated memorandum, the service member was recommended for discharge prior to the expiration of her term of service as she was found unlikely to develop sufficiently in any further training and unlikely to become a satisfactory solider.  It was further noted that this was her second unsuccessful military occupational specialty attempt and that further attempts were unlikely to succeed.  Her DD Form 214 reflects that she was discharged from active duty in July 1987 under honorable conditions pursuant to "Army Regulation 635-200, chapter 13" due to unsatisfactory performance.   

The former service member was not service-connected for any disabilities at the time of her death, nor was there a pending claim for VA compensation benefits at the time of her death.  Shortly after her death, the Appellant applied for burial benefits requesting that the service member's remains be interred in a VA national cemetery.

In a November 2012 memorandum, VA determined, inter alia, that the former service member's discharge was considered honorable for VA purposes. 

Pursuant to 38 C.F.R. § 38.620 (2014) any veteran is eligible for burial in a VA national cemetery.  However, to be a "veteran" within the meaning of the 38 C.F.R. § 38.620, the service member in question must have active military service and have been released from such service under conditions other than dishonorable.  See 38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 38.620(a) (2014).  Additionally, to be eligible for certain VA benefits, including burial in a VA national cemetery, a service member who initially enters service after September 7, 1980, must perform a "minimum active-duty requirement;" either 24 months of continuous active duty or the full period for which the service member was called or ordered to active duty.  An exception may be granted if the service member was discharged or released because of an early out or hardship (10 U.S.C.A. §§ 1171 or 1173 (West 2014)); was discharged or released for a service-connected disability directly due to service; or, has a compensable service-connected disability.  38 U.S.C.A. § 5303A(a),(b) (West 2014); 38 C.F.R. § 3.12a (2014). 

Per her DD-214, the former service member did not have 24 months of continuous active duty service, nor did she complete the full period of active duty for which she enlisted.  The former service member enlisted in the United States Army in October 1986 for a period of four years.  As noted above, her DD Form 214 indicated that she was separated from service in July 1987 due to unsatisfactory performance, after having served just shy of nine months.  Orders dated in July 1987 indicated that the service member was assigned to the United States Army Separation Transition Center for separation processing and that after processing she was relieved from active duty not as a result of physical disability. 

Based upon the evidence above, the service member is not entitled to burial in a VA national cemetery as a matter of law because she did not serve the requisite minimum period of continuous active duty service prescribed by regulations, nor did she complete the full period of active duty for which she enlisted.  38 U.S.C.A. § 5303A(a),(b) (West 2014); 38 C.F.R. § 3.12a (2014).  Additionally, the record indicates that the service member was not discharged early pursuant to 10 U.S.C.A. §§ 1171, 1173 (West 2014), or because of a service-connected disability directly due to service.  Moreover, at the time of her death, the service member was not service connected for disability nor did she have a pending service connection claim.  Accordingly, none of the exceptions to the minimum active-duty requirement, outlined in 38 U.S.C.A. § 5303A(b)(3) (West 2014); 38 C.F.R. § 3.12a (d) (2014) are applicable.  While the Board is sympathetic to the Appellant's claim and no way wishes to diminish the service member's service, the law is dispositive and the claim must be denied based upon a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Eligibility for burial of the former service member's remains in a VA national cemetery is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


